Title: From Benjamin Franklin to St. John de Crèvecoeur, 21 September 1781
From: Franklin, Benjamin
To: Crèvecœur, Michel-Guillaume St. John de


Sir,
Passy, Sept. 21. 1781
I should have answered sooner your Letter of the 7th. but that it happen’d to mislaid.— Inclos’d I send the Letter you desire for Govr. Hancock. I have now no Acquaintance left in New York Government, but its Delegates to Congress, to whom you mention being already known.
Made. la Comtesse d’Houdetot has warmly recommended to me a M. Crevecoeur who had lived long in America. Please to inform me if you are the same Person.
The Person I mention’d as coming over to be Consul General was a Col. Palfrey, whom you have probably seen with our Army.
I wish to know, if you please, what became of the Application for the Boat.
I have the honour to be, with great Esteem, Sir,
M. St. John Caen Basse Normandie.—
